DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 claims among other things “…………………………..wherein the indicator bar is disposed along the lower perimeter region of the mirror casing so as to be viewable, at least when one or more LEDs of the plurality of LEDs is electrically powered, through a windshield of the equipped electric vehicle from forward of the interior rearview mirror assembly.” which is not taught or fairly suggested by the prior art of record.  
Claims 4 and 7-13 depend on independent claim 1.
Independent claim 5 claims among other things “……………………………………wherein the indicator comprises a forward row of LEDs and a rearward row of LEDs, and wherein light emitted by the forward row of LEDs, when electrically powered, is viewable by the driver of the equipped electric vehicle, and wherein light emitted by the rearward row of LEDs, when electrically powered, is viewable through a windshield of the equipped electric vehicle from forward of the equipped electric vehicle.” which is not taught or fairly suggested by the prior art of record.  
Claim 6 depends on independent claim 5.
Independent claim 15 claims among other things “……………………………………wherein the indicator bar is disposed along the lower perimeter region of the mirror casing so as to be viewable, at least when one or more LEDs of the plurality of LEDs is electrically powered, through a windshield of the equipped electric vehicle from forward of the interior rearview mirror assembly.” which is not taught or fairly suggested by the prior art of record.  

Independent claim 17 claims among other things “………………. wherein the indicator comprises a forward row of LEDs and a rearward row of LEDs, and wherein light emitted by the forward row of LEDs, when electrically powered, is viewable by the driver of the equipped electric vehicle, and wherein light emitted by the rearward row of LEDs, when electrically powered, is viewable through a windshield of the equipped electric vehicle from forward of the equipped electric vehicle.” which is not taught or fairly suggested by the prior art of record.  
Claim 18 depends on independent claim 17.
Independent claim 19 claims among other things “……………………………………..wherein the indicator electrically powers one or more LEDs of the plurality of LEDs to emit light to alert the driver of the equipped electric vehicle of a change in traffic along a road ahead of the equipped electric vehicle; and wherein the indicator electrically powers the plurality of LEDs in a sequence to indicate direction of a traffic shift along the road ahead of the equipped electric vehicle.” which is not taught or fairly suggested by the prior art of record.  
Claims 20-21 depend on independent claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875